DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitations "the flexible substrate", “the first piezoelectric structure”, and “the second piezoelectric structure” in line 2.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21 and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fanning (4162476).
With respect to claim 21, Fanning discloses a hydrophone (Col 2, line 17) comprising: a volume encapsulated by an enclosure (Col 2, lines 20-21; Fig 1), the enclosure comprising: a pressure-sensitive surface (Col 2, line 20; Fig 1: 1); and a pressure-insensitive support structure (Col 2, lines 23-24; Fig 1: 2); and an accelerometer positioned within the encapsulated volume (Col 2, line 28; Fig 1: 6), wherein the accelerometer is mechanically isolated from the pressure-sensitive surface (Col 2, lines 32-33) and mechanically coupled to the pressure-insensitive support structure (Col 2, lines 28-29; Fig 1).
With respect to claim 25, Fanning discloses the pressure-sensitive surface comprises a piezoelectric structure (Col 2, line 20).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 22, 25, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Tenghamn (20180106915) in view of Fanning.
With respect to claim 21, Tenghamn teaches a hydrophone ([0023], line 2) comprising: a volume encapsulated by an enclosure ([0023], line 9; Fig 2: 246), the enclosure comprising: a pressure-sensitive surface ([0023], lines 6-7; Fig 2: 242, 244); and a pressure-insensitive support structure ([0023], lines 9-10; Fig 2).  However, it does not teach an accelerometer positioned within the encapsulated volume, wherein the accelerometer is mechanically isolated from the pressure-sensitive surface and mechanically coupled to the pressure-insensitive support structure.
Fanning teaches an accelerometer positioned within the encapsulated volume (Col 2, line 28; Fig 1: 6), wherein the accelerometer is mechanically isolated from the pressure-sensitive surface (Col 2, lines 32-33) and mechanically coupled to the pressure-insensitive support structure (Col 2, lines 28-29; Fig 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the apparatus of Tenghamn with the accelerometer of Fanning since such a modification would have provided for improved cancellation of signals caused by acceleration forces and variations in water pressure head.  
With respect to claim 22, Tenghamn teaches wherein the enclosure comprises a pair of opposing parallel walls that are less rigid than the pressure-insensitive support structure ([0023], lines 6-7; Fig 2: 242, 244), wherein a first wall of the pair of opposing parallel walls comprises the pressure-sensitive surface (Fig 2: 242), and a second wall of the pair of opposing parallel walls comprises a different pressure-sensitive surface (Fig 2: 244).
With respect to claim 25, Tenghamn teaches the pressure-sensitive surface comprises a piezoelectric structure ([0024], lines 1-3).
With respect to claim 26, Tenghamn teaches the sensor is configured to be embedded in a marine streamer ([0021], lines 5-8; Fig 1: 122).
With respect to claim 28, Tenghamn teaches a first piezoelectric structure coupled to the first wall such that the first piezoelectric structure creates a first electrical charge differential in response to deformation of the first wall ([0026], lines 10-11; [0027], lines 14-22); and a second piezoelectric structure coupled the second wall such that the second piezoelectric structure creates a second electrical charge differential in response to deformation of the second wall ([0026], lines 11-12; [0027], lines 14-22).

Claim(s) 23, 24, 27, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Tenghamn in view of Fanning, and further in view of Pearce (2012/0163119).
With respect to claim 23, Tenghamn as modified teaches the invention as discussed above.  However, it does not teach the accelerometer comprises a flexible substrate mechanically coupled to the pressure-insensitive support structure and spanning an interior of the enclosure.
Pearce teaches the accelerometer comprises a flexible substrate mechanically coupled to the pressure-insensitive support structure and spanning an interior of the enclosure ([0129]; Fig 5: 220). It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the apparatus of Tenghamn with the interior spanning accelerometer of Pearce since such a modification would have provided enhanced changes in the piezoelectric response in the desired axis and thus increased the signal-to-noise ratio of the sensor.  
With respect to claim 24, Tenghamn as modified teaches the invention as discussed above.  It further teaches the enclosure comprises a pair of opposing parallel walls that are less rigid than the pressure-insensitive support structure ([0023], lines 6-7; Fig 2: 242, 244).  However, it does not teach the flexible substrate is in a same plane as the pair of opposing parallel walls.
Pearce teaches the flexible substrate is in a same plane as the flexible piezoelectric surroundings ([0134], Fig 5: 330). It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the apparatus of Tenghamn with co-planar accelerometer of Pearce since such a modification would have enabled the user to more easily combine the various piezoelectric outputs without coordinate transformations.  
With respect to claim 27, Tenghamn as modified teaches the invention as discussed above.  However, it does not teach a piezoelectric structure coupled to the flexible substrate such that the piezoelectric structure creates an electrical charge differential in response to deformation of the substrate.
Pearce teaches a piezoelectric structure coupled to the flexible substrate such that the piezoelectric structure creates an electrical charge differential in response to deformation of the substrate ([0063]; [0129]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the apparatus of Tenghamn with the piezoelectric structure of Pearce since such a modification would have enabled the user to be provided output from the sensor in an easily interpreted format.
With respect to claim 29, Tenghamn as modified teaches the invention as discussed above.  However, it does not teach a third piezoelectric structure coupled to the flexible substrate, wherein the first piezoelectric structure, the second piezoelectric structure, and the third piezoelectric structure are axially aligned.
Pearce teaches a third piezoelectric structure coupled to the flexible substrate ([0063]; [0129]), wherein the first piezoelectric structure, the second piezoelectric structure, and the third piezoelectric structure are axially aligned (Fig 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the apparatus of Tenghamn with the piezoelectric structure of Pearce since such a modification would have enabled the user to be provided output from the sensor in an easily interpreted format easily combinable with the outputs of the other piezoelectric outputs without coordinate transformations.

With respect to claim 30, Tenghamn teaches an enclosure ([0023], line 9; Fig 2: 246) having a pair of opposing parallel walls ([0023], lines 6-7; Fig 2: 242, 244) and a support structure ([0023], lines 9-10; Fig 2), wherein the pair of opposing parallel walls is less rigid than the support structure ([0023], lines 6-7); a first piezoelectric structure coupled to a first wall of the pair of parallel walls ([0026], lines10-11; [0027], lines 14-22);  a second piezoelectric structure coupled to a second wall of the pair of parallel walls ([0026], lines 11-12; [0027], lines 14-22); a first electrical connection to the first piezoelectric structure ([0026], lines 6-9); a second electrical connection to the first piezoelectric structure ([0026], lines 6-9); a third electrical connection to the second piezoelectric structure ([0026], lines 6-9); a fourth electrical connection to the second piezoelectric structure ([0026], lines 6-9).
Pearce teaches a flexible substrate spanning an interior of the enclosure and mechanically coupled to the support structure of the enclosure ([0129]; Fig 5: 220), wherein the pair of opposing parallel walls and the flexible substrate are mechanically isolated from one another (Fig 5); a third piezoelectric structure coupled to the flexible substrate ([0063]; [0129]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the apparatus of Tenghamn with the interior spanning accelerometer of Pearce since such a modification would have provided enhanced changes in the piezoelectric response in the desired axis and thus increased the signal-to-noise ratio of the sensor.  
With respect to claim 31, Tenghamn as modified teaches the invention as discussed above.  However, it does not teach the enclosure is air-tight.
Fanning teaches the enclosure is air-tight (Col 2, lines 26-27; Fig 1: 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention since such a modification would have prevented water from causing damage to the internal components.  
With respect to claim 32, Tenghamn teaches the first wall and the second wall comprise pressure-sensitive surfaces (Fig 2: 242); and the support structure comprises a pressure insensitive structure ([0023], lines 9-10; Fig 2).
With respect to claim 33, Tenghamn as modified teaches the invention as discussed above.  However, it does not teach the flexible substrate is in a same plane as the pair of opposing parallel walls.
Pearce teaches the flexible substrate is in a same plane as the flexible piezoelectric surroundings ([0134], Fig 5: 330). It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the apparatus of Tenghamn with co-planar accelerometer of Pearce since such a modification would have enabled the user to more easily combine the various piezoelectric outputs without coordinate transformations.  
With respect to claim 34, the flexible substrate is in a same plane as the pair of opposing parallel walls and positioned between the first wall and the second wall.
Pearce teaches the flexible substrate is in a same plane as the pair of opposing parallel walls and positioned between the first wall and the second wall ([0117], lines 13-15; Fig 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the apparatus of Tenghamn with the structure positioning of Pearce since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Jaikse, 86 USPQ 70
With respect to claim 37, Tenghamn teaches a marine streamer ([0021], line 3; Fig 1:120); and a plurality of sensors positioned within the marine streamer ([0021], lines 5-8; Fig 1: 122), wherein at least one of the plurality of sensors comprises: a hydrophone ([0023], line 2) comprising: a volume encapsulated by an enclosure ([0023], line 9; Fig 2: 246) composed of electrically conductive material ([0023], lines 9-10), the enclosure comprising: opposing parallel walls having pressure-sensitive surfaces ([0023], lines 6-7; Fig 2: 242, 244), wherein a first wall of the opposing parallel walls is coupled to a first piezoelectric structure ([0024], lines 1-2) and a second wall of the opposing parallel walls is coupled to a second piezoelectric structure ([0024], lines 1-2).  However, it does not teach the enclosure is air-tight; pressure-sensitive surfaces separated by a pressure-insensitive support structure more rigid than the opposing parallel walls, and an accelerometer positioned within the encapsulated volume, wherein: the accelerometer is mechanically isolated from the pressure-sensitive surface; the accelerometer is mechanically coupled to the support structure; and the accelerometer comprises: a flexible substrate spanning an interior of the enclosure and mechanically coupled to the support structure; and a third piezoelectric structure coupled to the flexible substrate.
Fanning teaches the enclosure is air-tight (Col 2, lines 26-27; Fig 1: 5); and an accelerometer positioned within the encapsulated volume (Col 2, line 28; Fig 1: 6), wherein the accelerometer is mechanically isolated from the pressure-sensitive surface (Col 2, lines 32-33) and mechanically coupled to the pressure-insensitive support structure (Col 2, lines 28-29; Fig 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the apparatus of Tenghamn with the accelerometer of Fanning since such a modification would have provided for improved cancellation of signals caused by acceleration forces and variations in water pressure head.  
Pearce teaches pressure-sensitive surfaces separated by a pressure-insensitive support structure more rigid than the opposing parallel walls ([0117], lines 13-15; Fig 5), and the accelerometer comprises: a flexible substrate spanning an interior of the enclosure and mechanically coupled to the support structure ([0129]; Fig 5: 220); and a third piezoelectric structure coupled to the flexible substrate ([0063]; [0129]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the apparatus of Tenghamn with the interior spanning accelerometer of Pearce since such a modification would have provided enhanced changes in the piezoelectric response in the desired axis and thus increased the signal-to-noise ratio of the sensor.  
With respect to claim 38, Tenghamn as modified teaches the invention as discussed above.  It further teaches a first electrical connection to the first piezoelectric structure ([0026], lines 6-9); a second electrical connection to the first piezoelectric structure formed by electrically coupling the first and the second piezoelectric structures to the enclosure ([0026], lines 6-9); a third electrical connection to the second piezoelectric structure ([0026], lines 6-9); a fourth electrical connection to the second piezoelectric structure ([0026], lines 6-9).  However, it does not teach a fifth electrical connection to the third piezoelectric structure.
Pearce teaches a fifth electrical connection to the third piezoelectric structure ([0027], lines 5-9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the apparatus of Tenghamn with the piezoelectric structure of Pearce since such a modification would have enabled the user to be provided output from the sensor in an easily interpreted format easily combinable with the outputs of the other piezoelectric outputs without coordinate transformations.
With respect to claim 39, Tenghamn as modified teaches the invention as discussed above.  It further teaches the enclosure comprises a pair of opposing parallel walls that are less rigid than the pressure-insensitive support structure ([0023], lines 6-7; Fig 2: 242, 244).  However, it does not teach the flexible substrate is in a same plane as the pair of opposing parallel walls.
Pearce teaches the flexible substrate is in a same plane as the flexible piezoelectric surroundings ([0134], Fig 5: 330). It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the apparatus of Tenghamn with co-planar accelerometer of Pearce since such a modification would have enabled the user to more easily combine the various piezoelectric outputs without coordinate transformations.  
With respect to claim 41, Tenghamn as modified teaches the invention as discussed above.  However, it does not teach a third piezoelectric structure coupled to the flexible substrate, wherein the first piezoelectric structure, the second piezoelectric structure, and the third piezoelectric structure are axially aligned.
Pearce teaches a third piezoelectric structure coupled to the flexible substrate ([0063]; [0129]), wherein the first piezoelectric structure, the second piezoelectric structure, and the third piezoelectric structure are axially aligned (Fig 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the apparatus of Tenghamn with the piezoelectric structure of Pearce since such a modification would have enabled the user to be provided output from the sensor in an easily interpreted format easily combinable with the outputs of the other piezoelectric outputs without coordinate transformations.

Allowable Subject Matter
Claims 35, 40 and 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art which is cited but not relied upon is considered pertinent to applicant's disclosure.
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting.  The prior art should be considered in its entirety.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTINE E BREIER whose telephone number is (571)270-7614. The examiner can normally be reached Monday (9:30am-6:30pm); Tuesday & Friday (11:30am-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571 272 6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTINE E BREIER/           Primary Examiner, Art Unit 3645